UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2014 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. Capital Advisors Growth Fund C Tactical Dynamic Fund Annual Report December 31, 2014 CAPITAL ADVISORS GROWTH FUND January 15, 2015 Dear Shareholder, The Capital Advisors Growth Fund (the “Fund”) advanced 12.57% in 2014, compared to gains of 13.69% and 13.05% for the Fund’s benchmarks, the S&P 500® Index and Russell 1000® Growth Index, respectively. The following data summarizes the Fund’s performance over various holding periods ended December 31, 2014 in comparison to the Fund’s benchmarks: Periods Ended December 31, 2014 Russell 1000® Fund Growth Index S&P 500® Index 6-Months 4.96% 6.34% 6.34% 1-Year 12.57% 13.05% 13.69% 3-Years 17.89% 20.26% 20.26% 5-Years 13.14% 15.81% 15.45% 10-Years 7.32% 8.49% 7.67% Inception (12/31/1999) 2.42% 2.21% 4.24% Net Expense Ratio: 1.26%; ^ Gross Expense Ratio 1.59%† ^ The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses, through at least April 29, 2015 to ensure that the Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses (“AFFE”) of 0.01%, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund. † The current Gross Expense Ratio based on the information supplied in this report for the fiscal year ended December 31, 2014 is 1.59%, which includes an estimated 0.01% of AFFE. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 2.00% redemption fee if shares are redeemed within 7 days of purchase.Performance data does not reflect the redemption fee. If it had, returns would be reduced. 2 CAPITAL ADVISORS GROWTH FUND PERFORMANCE ATTRIBUTION Individual stocks that contributed most to the Fund’s return during the second half of 2014 include Amgen, Inc. (AMGN: $153.70), Brookfield Asset Management, Inc. (BAM: $52.32) and Whole Foods Market, Inc. (WFM: $51.65).All three stocks remained in the portfolio as of December 31, 2014. The most substantial underperformers during the second half were National Oilwell Varco, Inc. (NOV: $57.73), Unilever PLC (UL: $40.54) and Eaton Corporation PLC (ETN: $65.23).The Fund sold its position in National Oilwell Varco in November, 2014.Unilever and Eaton remained in the portfolio as of December 31, 2014. FUND HOLDINGS The ten largest holdings in the Fund as of December 31, 2014 were as follows: Cost/Share Market/Share Security No. Shares ($) ($) Portfolio % Brookfield Asset Management, Inc. 51.13 Wells Fargo & Company 54.82 Amgen, Inc. 8,000 Apple, Inc. Whole Foods Market, Inc. 50.42 Discovery Communications, Inc. 33.72 Unilever PLC 40.48 PepsiCo, Inc. 94.56 Capital One Financial Corporation 82.55 Express Scripts Holding Company 84.67 Of the 35 common stocks held by the Fund as of December 31, 2014, the 10 largest holdings represented 35.1% of total assets.The Fund held 12.3% of its assets in interest bearing cash reserves as of December 31, 2014. RECENT ADDITIONS TO THE FUND Recent new additions to the Fund’s portfolio include Range Resources Corporation (RRC: $49.56), Discovery Communications, Inc. (DISCK: $28.56), and Laboratory Corporation of America Holdings (LH: $116.45). Range Resources holds the largest acreage position in the Marcellus Shale, which is widely considered one of the best positioned energy plays in North America.The company has increased its proved reserves by 28% per year on a compounded basis since 2009, and has resource potential (net unproved resource potential) which is estimated to be eight to 10 times its proved 3 CAPITAL ADVISORS GROWTH FUND reserves (source: company filings).Management has indicated that production growth of 20% to 25% looks achievable through 2018, at least. In addition to both robust production growth and significant reserve growth, the company has consistently reduced its overall unit costs and expects its costs can continue to come down going forward.The company’s overall unit costs have declined 39% since 2008 from $4.30/mcfe to $2.64/mcfe in 2014 (source: company filings).This combination of lower costs and substantially higher production/reserves has the potential to lead to strong earnings growth and a higher net asset value in the coming years even if natural gas prices remain in the lower range-bound environment we have become accustomed to over the last several years. Discovery is a global non-fiction media company with programming available in 40 languages reaching nearly three billion cumulative subscribers worldwide (source: company filings).The company’s flagship networks – Discovery and Animal Planet – are available in virtually every market worldwide. Discovery offers a way for investors to participate in the long-term growth of a global middle-class of consumers.The penetration rate for pay television has been growing steadily outside the U.S. for many years, and we expect healthy growth can continue for at least the next decade because the overall penetration rate should remain very low, particularly in emerging markets. Discovery seems particularly well positioned to potentially benefit from global growth in media consumption because it owns the vast majority of its content.This frees the company to license its product to whatever distribution channels emerge worldwide, including “video on demand” platforms being developed by Amazon and Netflix, among others.To the extent more traditional distribution platforms prevail, Discovery stands to potentially benefit from its extensive distribution agreements among pay television providers worldwide. Lab Corp. provides a full range of clinical and anatomical tests to physicians, hospitals, clinics, managed-care organizations and long-term care facilities. We believe the competitive dynamics of the clinical laboratory industry are shifting in favor of the two dominant players – Lab Corp. and Quest Diagnostics, Inc. (DGX: $69.45).The Affordable Care Act (“ObamaCare”) is incentivizing the healthcare industry to move away from its traditional fee-for-service model toward a fee-for-value structure, where providers receive a bundled payment per episode with a patient.The healthcare industry remains in flux as various reforms are tested and refined.However, a fee-for-value structure is emerging from the turmoil that incentivizes providers to squeeze costs wherever possible to retain as much of the reimbursement as they can for their own profits.This change should benefit the large independent labs 4 CAPITAL ADVISORS GROWTH FUND because their unrivaled size and scale allows them to deliver many tests for a fraction of the cost of hospital labs and small independents. We believe Lab Corp. has an opportunity to accelerate its growth rate over the next three to five years through a combination of rising market share and acquisitions of smaller labs that may become uncompetitive in the new environment. OUTLOOK Domestic stocks look very expensive by historical standards, which all but guarantees below-average returns over the next five to 10 years, in our opinion.Moreover, we believe investors must accept above-average risk in order to participate in the stock market today.This is because stocks tend to disappoint more frequently when the starting valuation multiple is extremely high, like now. However, the fundamental factors that drove stocks to these levels in the first place may persist for a while longer.In fact, the positive forces underpinning the stock market may have strengthened in recent months due to the currency effects of diverging monetary policies among the United States, Japan and the euro zone.A rising dollar exchange rate might encourage global investors to favor U.S. dollar denominated financial assets at the margin, possibly driving valuation multiples to levels only seen during the stock market bubble of the late 1990s. We’re not comfortable counting on a speculative bubble to bail us out of an expensive market environment, so we intend to attempt to reduce risk in the Fund in stages as market conditions evolve.Indeed, we started this process about a year ago by tilting our stock selection toward more conservative companies and industries.The next stage in our risk reduction process may include greater use of cash reserves to mitigate volatility and create dry powder for future opportunities. The graph below has been updated since the last shareholder letter to reflect the recent risk profile of the Fund’s portfolio.The modest up-tick since last quarter reflects our initial positions in the energy sector in early December, 2014.We hope to build a larger position in energy over time if the downturn in the sector deepens. The portfolio remained nearly fully invested in stocks throughout 2014, but we dialed the risk level downward relative to 2013 by emphasizing “Stable Earners” like Abbott Laboratories (ABT: $44.42), General Electric Company (GE: $23.61), Johnson & Johnson (JNJ: $103.88), Laboratory Corporation of America Holdings (LH: 115.19), McDonald’s Corporation (MCD: $91.37), PepsiCo, Inc. (PEP: $96.18), The Procter & Gamble Company (PG: $89.93) and Unilever PLC (UL: $40.82). 5 CAPITAL ADVISORS GROWTH FUND More recently we built a modest cash reserve through the sale and/or reduction of a handful of positions, including Costco Wholesale Corporation (COST: $139.28), FedEx Corporation (FDX: $170.42), National Oilwell Varco, Inc. (NOV: $57.16), AT&T, Inc. (T: $33.09), The Coca-Cola Company (KO: $42.28), and General Electric Company (GE: $23.57). Source:Capital Advisors, Inc. Numbers on the vertical axis represent an internally generated risk score where higher numbers represent higher risk and lower numbers represent lower risk. As always, we appreciate the trust you have placed with the Capital Advisors Growth Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Chief Investment Officer/ Portfolio Manager Portfolio Manager Capital Advisors Growth Fund Capital Advisors Growth Fund Managing Director, Capital CEO, Capital Advisors, Inc. Advisors, Inc. 6 CAPITAL ADVISORS GROWTH FUND Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard and Channing S. Smith, and are subject to change, are not guaranteed, and should not be considered investment advice. The S&P 500® Index is an unmanaged, capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000® Index with higher price-to-book ratios and higher forecasted growth values.Indices are not available for direct investment and do not incur expenses. Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. Mcfe 1,000 cubic feet equivalent, determined using the ratio of six Mcf of natural gas to one barrel of crude oil, condensate or natural gas liquids. Mcf 1,000 cubic feet of gas. Mutual fund investing involves risk.Principal loss is possible.Growth stocks typically are more volatile that value stocks, however, value stocks have a lower expected growth rate in earnings and sales.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in derivatives, such as options, which involve risks different from, and in certain cases, greater than the risks presented by traditional investments. Earnings growth is not representative of the Fund’s future performance. Must be preceded or accompanied by a current prospectus.Please read it carefully before you invest. The Fund is distributed by Quasar Distributors, LLC. 7 C TACTICAL DYNAMIC FUND January 15, 2015 Dear Shareholder, The C Tactical Dynamic Fund (the “Fund”) declined 1.60% in 2014.This compares to a gain of 3.66% for the Morningstar Global Allocation Index, which is the Fund’s primary benchmark. The following data summarizes the Fund’s performance over various holding periods ended December 31, 2014 in comparison to these benchmarks: Period Ended December 31, 2014 MSCI S&P Global Morningstar MSCI Emerging Natural Global Blended S&P 500® EAFE Markets Resources Allocation Fund(1) Index(2) Index Index Index(2) Index(2) Index(2) 3-Month -1.06% -2.94% 4.93% -3.57% -4.50% -8.37% 0.45% 6-Months -4.77% -6.82% 6.12% -9.24% -7.84% -15.48% -2.22% 1-Year -1.60% -0.99% 13.69% -4.90% -2.19% -9.66% 3.66% Inception (8/10/12) 3.82% 7.48% 19.83% 10.95% 1.36% -1.61% 9.30% *Annualized The performance shown above reflects a prior investment strategy.The Fund modified its strategy effective December 18, 2014. Effective December 18, 2014, the Morningstar Global Allocation Index has replaced the Blended Index, the MSCI Emerging Markets Index and the S&P Global Natural Resources Index as a more appropriate comparative index for the Fund. Net Expense Ratio: 1.56%; ^ Gross Expense Ratio 1.72%† ^ The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses to ensure that the Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses (“AFFE”) of 0.31%, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund through at least December 17, 2015. † The current Gross Expense Ratio based on the information supplied in this report for the fiscal year ended December 31, 2014 is 1.69%, which includes an estimated 0.31% of AFFE Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 1.00% redemption fee if shares are redeemed within 30 days of purchase.Performance data does not reflect the redemption fee.If it had, returns would be reduced. 8 C TACTICAL DYNAMIC FUND PERFORMANCE ATTRIBUTION Recent performance and activity in the Fund is always driven by the Fund’s objective investment process.The Fund invests in four primary asset sectors: domestic equities, international equities, emerging markets and tangible assets.To gain access to these four sectors the portfolio invests in exchange-traded funds (“ETFs”) that in our opinion represent the primary constituents of each of the four asset markets.The strategy uses a proprietary, moving average-based model to systematically adjust its exposure to each market sector on a monthly basis.There are no subjective overrides or inputs into the model. This process allows the Fund’s risk profile to dynamically adjust to prevailing market conditions based on objective signals from market prices.When the global equity markets have been trending upward, we expect most of the ETFs for the risk market sectors will be included in the portfolio.When the recent trend has been negative in the global asset markets, we expect the Fund’s allocation to fixed income and cash reserves to increase as risk market ETFs are sold from the portfolio in response to these negative trends. The Fund’s return in 2014 was largely reflective of the four asset markets that make up its investment universe, with gains in domestic equities more than offset by negative returns among international equities, emerging markets and natural resources.The Fund was relatively resilient during the second half of the year compared to many risk markets because of reduced exposure to the weakest sectors throughout the period.As of June 30, 2014, the Fund was virtually fully invested in risk markets, with just 1.8% of the portfolio in fixed income and cash reserves.By September 30, 2014, more than half of the risk market sectors had been sold, including the entire universe of natural resource ETFs, and more than half of the international and emerging market country ETFs in the portfolio. The following three ETFs were the biggest contributors to performance during the last six months of 2014: - iShares U.S. Healthcare ETF - iShares U.S. Technology ETF - iShares U.S. Financials ETF The following three ETFs were the biggest detractors to performance during the last six months of 2014: - Energy Select Sector SPDR® Fund - iShares U.S. Telecommunications ETF - iShares MSCI Global Select Metals & Mining Producers ETF 9 C TACTICAL DYNAMIC FUND FUND HOLDINGS The holdings in the Fund as of December 31, 2014 were as follows: Portfolio Holding Percentage Weighting Schwab U.S. Broad Market ETF Vanguard Short-Term Government Bond ETF iShares 1-3 Year Treasury Bond ETF Schwab Short-Term U.S. Treasury ETF SPDR Dow Jones REIT ETF 9.84 iShares Intermediate Government/Credit Bond ETF 6.53 Money Market Reserves 2.33 As of December 31, 2014, the holdings listed above represented 100% of total assets. As of December 31, 2014, the Fund’s exposure to risk markets within its four sector quadrants was as follows: Risk Market Sector Percentage Weighting Domestic Equity 39.6% International Equity 0.0% Emerging Markets 0.0% Tangible Assets 9.8% Total Risk Markets 49.4% Short-term Bonds and Reserves 50.6% INVESTMENT PROCESS The Fund will execute a simplified version of its investment process in 2015 with the expectation to reduce trading costs and lower the average expense ratio of the underlying ETFs utilized in the portfolio.The modified investment process has been executed as a separately managed account (“SMA”) by the Fund’s advisor since 2009. The primary difference between the Fund’s former investment strategy and the modified investment strategy is a reduction in the number of ETFs included in the investment universe.Instead of using 10 or 15 ETFs for each risk market sector, the Fund will now use just one or two.This reduces the Fund’s investment universe from 50 risk market ETFs to a small number of ETFs (typically about five). Going forward, the Fund will typically use three low-cost, broad market ETFs to access domestic equities, international equities and emerging markets, respectively.The tangible assets sector will typically include two broad market ETFs – one for global natural resources and one for real estate.The Fund will continue to use fixed income ETFs and cash reserves as the out-position whenever any of the five risk market ETFs is removed from the portfolio. 10 C TACTICAL DYNAMIC FUND By simplifying the investment universe to a smaller number of large, highly liquid ETFs, the friction costs associated with the Fund’s investment strategy are expected to decline significantly due to a combination of lower ETF expense ratios, narrower trading spreads, and fewer transactions on average over time. OUTLOOK The Fund’s rules-based investment process offers an objective snapshot of the state of the global equity markets at any given time.Risk market sectors that are in an uptrend are likely to be represented in the portfolio, while those in a downtrend are likely to be out of the portfolio. As of December 31, 2014, the Fund was approximately 49% invested in risk markets, with the remainder in cash and short-term investment-grade bond ETFs. The Fund’s recent positioning reflects relative strength among the domestic equity and real estate sectors over the past several months, with weakness among international equities, emerging markets and natural resources. IN SUMMARY… The Fund’s investment process is designed to accomplish two investment goals.First, the strategy seeks to take advantage of a material difference in the distribution of monthly returns for many risk assets in months following a positive moving average reading (i.e., the asset is trading above its moving average) compared to months following a negative moving average measurement.The historical record of many asset sectors demonstrates that average monthly returns have been higher, and the frequency of negative returns has been lower, in months following a positive moving average reading versus a negative reading. The second goal is to reduce the likelihood of experiencing a significant drawdown in the principal value of the portfolio during secular bear markets for various asset sectors.The discipline of selling any of the Fund’s five risk market ETFs when they cross below their moving average may allow the Fund to avoid a further decline in those ETFs whenever a short-term correction evolves into a secular bear market for a given asset market sector. By applying a binary allocation target to four subsectors of the global risk markets, the Fund should deliver a different pattern of returns compared to static benchmarks for these markets.Since the binary allocation targets are driven by trend-following signals, investors in the Fund should expect a reasonably high correlation to the global equity markets during broad advances for these markets because the risk market ETFs are likely to trade above their moving average during a sustained uptrend.The Fund should exhibit low correlation to the global equity markets during broad downturns because many of the risk market ETFs would likely trade below their moving average under these conditions. 11 C TACTICAL DYNAMIC FUND The cost for these very favorable correlation characteristics is borne during trendless market conditions when short-term volatility frequently triggers false signals in the portfolio that can reduce the Fund’s return relative to its benchmark.These periods are inevitable and unavoidable, yet we don’t worry about their long-term impact on the Fund’s results as long as the strategy performs as expected during secular bull and bear market cycles for global equities. As always, we appreciate the trust you have placed with the C Tactical Dynamic Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Portfolio Manager Portfolio Manager C Tactical Dynamic Fund C Tactical Dynamic Fund CEO, Capital Advisors, Inc. Managing Director, Capital Advisors, Inc. Monty L. Butts Portfolio Manager C Tactical Dynamic Fund Managing Director, Capital Advisors, Inc. Investment performance reflects voluntary fee waiver in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard, Channing S. Smith, and Monty L. Butts and are subject to change, are not guaranteed, and should not be considered investment advice. Fund holdings and sector weightings are subject to change and should not be considered are commendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. 12 C TACTICAL DYNAMIC FUND Mutual fund investing involves risk, including the potential loss of principal.The Fund invests in foreign securities, which involves political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater in emerging markets.Investments in debt securities typically decrease in value when interest rates rise.The risk is usually greater for longer-term debt securities.Because the funds invest in exchange-traded funds (“ETFs”), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Sector-specific ETFs may entail greater volatility than ETFs diversified across sectors since sector-specific ETFs are more susceptible to economic, political, regulatory and other occurrences influencing such sector.The Fund’s trend following strategy responds to changes that have already begun to occur in the marketplace.There is a risk that the Fund will be late in either investing in ETFs that are expected to benefit from improving trends or selling ETFs that are expected to suffer from deteriorating trends.Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Fund is considered a “funds of funds” and an investor will indirectly bear the principal risks and its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than they would if they invested directly in the underlying funds. Diversification does not assure a profit or protect against a loss in a declining market. Correlation is a statistical measure of how two securities move in relation to each other. S&P 500® Index is an unmanaged, capitalization weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries.This index assumes the reinvestment of dividends and the percentage changes in the benchmark represent the annual percentage change of the index for the period reported. MSCI EAFE Index is designed to measure the performance of the developed international equity markets in Europe, Australia and the Far East.The index assumes the reinvestment of dividends.Returns for this index were utilized throughout the study period for the developed international markets. MSCI Emerging Markets Index is designed to measure the performance of emerging market equities throughout the world.The index assumes the reinvestment of dividends.Returns for this index were utilized throughout the study period for emerging market equities. S&P Global Natural Resource Index includes 90 of the largest publicly-traded companies in natural resources and commodities businesses that meet specific investability requirements, offering investors diversified and investable equity exposure across three primary commodity related sectors: agribusiness, energy, and metals and mining. Morningstar Global Allocation Index represents a multi-asset-class portfolio of 60% global equities and 40% global bonds, with the allocation within each broad asset class determined by Morningstar’s asset allocation methodology and represented by Morningstar core equity and fixed income indexes. An investment cannot be made directly in an index. References to other funds should not be interpreted as an offer of these securities. 13 CAPITAL ADVISORS GROWTH FUND Comparison of the change in value of a $10,000 investment in the Capital Advisors Growth Fund versus the S&P 500® Index and the Russell 1000® Growth Index. Average Annual Total Return1 One Year Five Year Ten Year Capital Advisors Growth Fund 12.57% 13.14% 7.32% S&P 500® Index 13.69% 15.45% 7.67% Russell 1000® Growth Index 13.05% 15.81% 8.49% Performance data quoted represents past performance and is no guarantee of future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-205-0523. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held for 7 days or less.If it did, total returns would be reduced. 1Average Annual Total Return represents the average change in account value over the periods indicated. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000® Index with higher price-to-book ratios and higher forecasted growth values. 14 C TACTICAL DYNAMIC FUND Comparison of the change in value of a $100,000 investment in the C Tactical Dynamic Fund - Institutional Class versus the Morningstar Global Allocation Index, MSCI EAFE Index, the MSCI Emerging Markets Index, the S&P 500® Index and the S&P Global Natural Resources Index. Average Annual Total Return 1 Year Since Inception1 C Tactical Dynamic Fund - Institutional Class -1.60% 3.82% Morningstar Global Allocation Index2 3.66% 9.30% MSCI EAFE Index -4.90% 10.95% MSCI Emerging Markets Index -2.19% 1.36% S&P 500® Index 13.69% 19.83% S&P Global Natural Resources Index -9.66% -1.61% 25% MSCI EAFE Index/ 25% MSCI Emerging Markets Index/25% S&P 500® Index/ 25% S&P Global Natural Resources Index -0.99% 7.48% Performance data quoted represents past performance and is no guarantee of future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-205-0523. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held for 30 days or less.If it did, total returns would be reduced. 15 C TACTICAL DYNAMIC FUND The Morningstar Global Allocation Index represents a multi-asset-class portfolio of 60% global equities and 40% global bonds, with the allocation within each broad asset class determined by Morningstar’s asset allocation methodology and represented by Morningstar core equity and fixed income indexes. The MSCI EAFE Index is designed to measure international equity performance. It comprises the MSCI country indices that represent developed markets outside of North America. MSCI Emerging Markets Index is designed to measure the performance of emerging market equities throughout the world. The index assumes the reinvestment of dividends. Returns for this index were utilized throughout the study period for emerging market equities. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. S&P Global Natural Resources Index includes 90 of the largest publicly-traded companies in natural resources and commodities that meet specific investability requirements across three primary commodity-related sectors: agribusiness, energy, and metals and mining. The 25% MSCI EAFE Index/ 25% MSCI Emerging Markets Index/ 25% S&P 500® Index/ 25% S&P Global Natural Resources Index is an equal-weight composite of the four indexes that comprise the investment universe for the Fund’s portfolio – domestic equities, developed international equities, emerging markets and global natural resources. 1 The Fund commenced operations on August 10, 2012. 2 Effective December 18, 2014, the Morningstar Global Allocation Index has replaced the Blended Index, the MSCI Emerging Markets Index and the S&P Global Natural Resources Index as a more appropriate comparative index for the Fund. 16 CAPITAL ADVISORS FUNDS EXPENSE EXAMPLE at December 31, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period (7/1/14 – 12/31/14). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Capital Advisors Growth Fund and the C Tactical Dynamic Fund.Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second set of lines of the 17 CAPITAL ADVISORS FUNDS EXPENSE EXAMPLE at December 31, 2014 (Unaudited), Continued table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Capital Advisors Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/14 12/31/14 (7/1/14 – 12/31/14) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. C Tactical Dynamic Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/14 12/31/14 (7/1/14 – 12/31/14) Actual $ 952.30 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 18 CAPITAL ADVISORS FUNDS SECTOR ALLOCATION OF PORTFOLIO ASSETS – December 31, 2014 (Unaudited) Capital Advisors Growth Fund C Tactical Dynamic Fund Percentages represent market value as a percentage of total investments. 19 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2014 Shares COMMON STOCKS - 87.69% Value Air Delivery & Freight Services - 1.15% FedEx Corp. $ Asset Management - 2.64% BlackRock, Inc. Auto Manufacturers - Major - 2.59% General Motors Co. Biotechnology - 5.09% Amgen, Inc. Gilead Sciences, Inc.* Business Services - 4.54% The Priceline Group, Inc.* Visa, Inc. - Class A Catalog & Mail Order Houses - 2.34% Amazon.com, Inc.* CATV Systems - 3.19% Discovery Communications, Inc. - Class C* Conglomerates - 2.14% General Electric Co. Credit Services - 3.00% Capital One Financial Corp. Discount, Variety Stores - 1.34% Costco Wholesale Corp. Drug Manufacturers - 1.98% Johnson & Johnson Electric Utilities - 2.57% Calpine Corp.* The accompanying notes are an integral part of these financial statements. 20 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2014, Continued Shares Value Grocery Stores - 3.22% Whole Foods Market, Inc. $ Health Care Plans - 2.99% Express Scripts Holding Co.* Independent Oil & Gas - 4.31% Continental Resources, Inc.* Range Resources Corp. Industrial Electrical Equipment - 2.63% Eaton Corp. PLC# Internet Information Providers - 2.95% Google, Inc. - Class A* Google, Inc. - Class C* Medical Appliances & Equipment - 2.73% Abbott Laboratories Medical Laboratories & Research - 2.65% Laboratory Corp. of America Holdings* Money Center Banks - 3.98% Wells Fargo & Co. Personal Computers - 3.23% Apple, Inc. Personal Products - 5.14% Procter & Gamble Co. Unilever PLC - ADR Processed & Packaged Goods - 3.00% PepsiCo, Inc. The accompanying notes are an integral part of these financial statements. 21 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2014, Continued Shares Value Railroads - 2.94% CSX Corp. $ Real Estate Development - 6.00% Brookfield Asset Management, Inc. - Class A# Restaurants - 2.18% McDonald’s Corp. Semiconductor - Integrated Circuits - 2.66% Qualcomm, Inc. Semiconductor - Specialized - 2.23% Altera Corp. Specialty Retail, Other - 2.28% Alibaba Group Holding Ltd. - ADR* Total Common Stocks (Cost $24,920,968) SHORT-TERM INVESTMENTS - 12.30% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $4,809,688) Total Investments in Securities (Cost $29,730,656) - 99.99% Other Assets in Excess of Liabilities - 0.01% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day annualized yield as of December 31, 2014. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 22 C TACTICAL DYNAMIC FUND SCHEDULE OF INVESTMENTS at December 31, 2014 Shares EXCHANGE-TRADED FUNDS - 97.67% Value Treasuries/Investment Grade Bonds - 48.15% iShares 1-3 Year Treasury Bond ETF $ iShares Intermediate Government/Credit Bond ETF Schwab Short-Term U.S. Treasury ETF Vanguard Short-Term Government Bond ETF U.S. Equity Sectors - 49.52% Schwab U.S. Broad Market ETF SPDR Dow Jones REIT ETF Total Exchange-Traded Funds (Cost $22,503,571) SHORT-TERM INVESTMENTS - 6.47% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,480,755) Total Investments in Securities (Cost $23,984,326) - 104.14% Liabilities in Excess of Other Assets - (4.14)% ) Net Assets - 100.00% $ † Rate shown is the 7-day annualized yield as of December 31, 2014. ETF - Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 23 CAPITAL ADVISORS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2014 Capital Advisors C Tactical Growth Fund Dynamic Fund ASSETS Investments, at value (cost $29,730,656 and $23,984,326, respectively) $ $ Cash — Receivables: Securities sold — Fund shares issued Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — Distribution payable — Due to advisor Audit fees Shareholder reporting Transfer agent fees and expenses Administration and fund accounting fees Distribution fees — Pricing fees — Chief Compliance Officer fee Custodian fees Legal fees Accrued other expenses 25 — Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net realized gain on investments Net unrealized appreciation/(depreciation) on investments ) Net assets $ $ The accompanying notes are an integral part of these financial statements. 24 CAPITAL ADVISORS FUNDS STATEMENTS OF OPERATIONS For the year ended December 31, 2014 Capital Advisors C Tactical Growth Fund Dynamic Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $6,884 and $0, respectively) $ $ Interest 47 Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Distribution fees (Note 5) — Transfer agent fees and expenses (Note 4) Audit fees Registration fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous fees Custody fees (Note 4) Shareholder reporting Insurance Pricing fees — Total expenses Less: advisory fee waiver (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from investments Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments ) Net realized and unrealized gain/(loss) on investments ) Net increase/(decrease) in net assets resulting from operations $ $ ) The accompanying notes are an integral part of these financial statements. 25 CAPITAL ADVISORS GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2014 December 31, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $
